Application for review of sentence imposed by Superior Court, Judicial District of Hartford-New Britain Docket No. 54423.
Atty. Margaret Levy, Defense Counsel, for Petitioner
    Atty. Kevin Murphy, Deputy Asst. State's Attorney, for the State
BY THE DIVISION
The petitioner, age thirty-three at the time of sentencing, was convicted by a jury of the crime of murder in violation of General Statutes 53a-54a. He received a life sentence of sixty years. His prior criminal record consists of a conviction for possession of narcotics in 1987 which resulted in a suspended sentence with probation.
The conviction in this case was based on evidence that on January 3, 1988, the petitioner killed the victim, a young woman who was six months pregnant at the time of her death. The petitioner severely beat the victim, strangled her and apparently hung her from the back of a sofa. When the victim's body was found, her hands and feet were tied and her mouth was stuffed with a cloth.
At the hearing in this matter, the defendant maintained his innocence. His counsel argued that the term imposed did not reflect the character of the petitioner or the fact that he had only one prior criminal conviction. The attorney also claimed that the trial court was influenced by the remarks of the state's attorney at the sentencing hearing claiming such remarks to be similar to those made in State v. Couture, 194 Conn. 530
CT Page 4185 and State v. Pelletier, 196 Conn. 32. This argument overlooks the fact that the state's attorney's remarks in Couture and Pelletier were made to a jury about to deliberate in those cases not to an experienced trial judge at a sentencing hearing.
At sentencing, the court indicated that this was a "particularly vicious murder" in which "painful wounds . . . were inflicted about the time that death occurred."
Because of the severity of the crime and the particular brutality employed by the petitioner in its execution, it cannot be found that the sentence imposed is inappropriate or disproportionate. The sentence is affirmed.
Barry, J., Klaczak, J., and Norko, J., participated in the decision.